This proceeding was instituted in the court below with the filing of a petition seeking $50,000 for compensatory and punitive damages from Loretta Schreyer, defendant, appellee herein, in favor of Margaret Franklin, plaintiff, appellant herein, because of the alleged alienation of affections of the husband of Mrs. Franklin by Loretta Schreyer. The matter came on for hearing upon the answer and reply and, a jury being impaneled, the court directed a verdict in favor of the defendant.
It was from the entry journalizing the directed verdict dismissing *Page 362 
the petition and rendering judgment in favor of defendant, that plaintiff filed a notice of appeal both on questions of law and also on questions of law and fact.
The question now before the court arises upon the motion filed by the defendant to dismiss the appeal on questions of law and fact for the reason that plaintiff has failed to file a bond as required by Section 2505.06 of the Revised Code. With the motion was a memorandum in support thereof and proof of service upon opposing counsel. Although the period of time allowed for the filing of an answer brief long since has expired, no such brief has been filed by plaintiff.
We are unable to find any evidence that plaintiff has complied with the mandatory requirements of Section 2505.06,supra, as to furnishing of a bond, but even if such bond had been filed, the motion would still have to be sustained for the reason that Section 2501.02 of the Revised Code (126 Ohio Laws, 56) sets forth the ten classes of cases in which appeals on questions of law and fact are permitted and denies the right to such appeal unless a case falls within one of those classes with the result that we are required to hold that an action for a money judgment for damages arising from alleged alienation of affections is not such a case as to be entitled to an appeal on questions of law and fact. The motion to dismiss will therefore be sustained.
As we have noted, this was a hybrid or double appeal and nothing which is said here is intended in any way to affect the appeal on questions of law.
It would seem under the circumstances unnecessary to make the order provided with reference to Rule V, D, of the Rules of the Courts of Appeals. However, if such order is necessary, thirty days from the date of the announcement of this decision is fixed as the time allowed under such rule.
Motion sustained.
DUFFY, J., concurs.
MILLER, J., not participating. *Page 363